EXHIBIT FULLY DISCLOSED CLEARING AGREEMENT BETWEEN RIDGE CLEARING & OUTSOURCING SOLUTIONS, INC. -and- BROADPOINT CAPITAL, INC. This agreement (the “Agreement”), dated as of January 11, 2008, between Ridge Clearing & Outsourcing Solutions, Inc. (“Ridge”) and Broadpoint Capital, Inc. (“Correspondent”), sets forth the terms and conditions under which Ridge will provide execution and clearing services, on a fully disclosed basis, to Correspondent and its customers.Ridge will provide such services only to the extent required by this Agreement, and shall not be responsible for any duties or obligations not specifically allocated to Ridge by this Agreement.Nothing in this Agreement shall be deemed to delegate to Ridge any regulatory obligation of Correspondent. I.APPLICABLE LAWS AND RULES AND APPROVAL BY NYSE Throughout the term of this Agreement, each of the parties hereunder shall be subject to the provisions of federal, state and local laws, rules and regulations and the constitution, by-laws, rules, regulations and stated policies of the New York Stock Exchange, Inc. (“NYSE”), and any other securities exchange or association or regulatory or self-regulatory organization (“SRO”) vested with authority over the parties and/or the transactions contemplated hereby, applicable to the parties, as currently in effect or as they may be hereinafter amended, revised or supplemented (collectively, the “Applicable Laws and Rules”).To the extent that specific Applicable Laws and Rules are cited in this Agreement, such individual Applicable Laws and Rules shall also apply as currently in effect or as they may be hereinafter amended, revised or supplemented.Correspondent agrees to comply with the NYSE rules cited herein, as well as comparable SRO provisions (including, without limitation, comparable NASD rules).In the event that Correspondent is not an NYSE member firm, Correspondent agrees to comply with the NYSE rules specifically cited herein as if it were an NYSE member firm.This Agreement will be submitted by Ridge for approval by the NYSE, and will become effective upon such approval.In the event that this Agreement is not approved, the parties shall negotiate in good faith to obtain the requisite approval. II.SERVICES A. Services to be Performed by Ridge Subject to compliance by Correspondent with its obligations under this Agreement, Ridge will perform the following services: 1. Ridge will execute orders for the proprietary account(s) of Correspondent (the “Proprietary Accounts”), and the customer accounts of Correspondent (the “Customer Accounts”), provided such accounts have been accepted by Ridge (collectively, the “Accounts”), but only insofar as such orders are transmitted by Correspondent to Ridge or are transmitted by a customer of Correspondent (“Customer”) to Ridge in accordance with Section V.A. ofthis Agreement. 2. Ridge will prepare and distribute confirmations respecting transactions in each of the Customer Accounts in accordance with Section VII.A. of this Agreement, and Ridge will provide duplicates of such confirmations to Correspondent. 3. Ridge will prepare and distribute summary monthly statements to Customer Accounts (or quar­terly statements to Customer Accounts if no activity in the Customer Account occurs during any quarter covered by such statement) in accordance with Section VII.A. of this Agreement, and Ridge will provide duplicates of such statements to Correspondent. 4. Ridge will settle contracts and transactions in securities (including options to buy orsell securities) (a) between Correspondent and other brokers and dealers, (b)between Correspondent and the Accounts, and (c) between Correspondent and persons other than the Accounts or other brokers and dealers. 5. Ridge will engage in cashiering functions for the Accounts, including the receipt, delivery and transfer of securities purchased, sold, borrowed and loaned; receiving and distributing payment therefore; holding in custody and safekeeping all securities and payments so received; the handling of margin accounts, including paying and charg­ing of interest; the receipt and distribution of dividends and other distribu­tions; and, at the instruction of the Account, the processing of exchange offers, rights offerings, warrants, tender offers and redemptions.To the extent that any cashiering functions with respect to the receipt of securities and the making and receiving of payments therefor may be relinquished to Correspondent, Correspondent shall have full responsibility for such functions. 6. Ridge will construct and maintain books and records of all transactions executed or cleared through it and not specifically assigned to Correspondent pursuant to the terms of this Agreement (e.g., account opening documentation), including a daily record of required margin and other information required by the Applicable Laws and Rules. Any additional services to be performed shall be subject to the mutual agreement of the parties.Such additional services, if applicable, shall be set forth with related fees on Schedule A hereto.Schedule A is hereby incorporated in and made an integral part of this Agreement. B. Services That Shall Not be Performed by Ridge Unless otherwise agreed to in a writing executed by the parties hereto, Ridge shall not engage in any of the following services on behalf of Correspondent, the responsibility for which shall be solely and exclusively that of Correspondent: 1. Accounting, bookkeeping or recordkeeping, cashiering, or any other services with respect to commodity transactions, and/or any transaction other than securities transactions. 2. Preparation of Correspondent’s payroll records, financial statements or any analysis or review thereof or any recommendations relating thereto. 3. Preparation or issuance of checks in payment of Correspondent’s expenses, other than expenses incurred by Ridge on behalf of Correspondent pursuant to this Agreement. 4. Payment of commissions, salaries or other remuneration, or reimbursement of expenses, to Correspondent’s salespersons or any other employees of Correspondent. 5. Preparation and filing of reports with the Securities and Exchange Commission (the”SEC”), any state securities commission, any national securities exchange registered under the Securities Exchange Act of 1934 (the “1934 Act”), or other securities exchange or securities association or any other regulatory or self-regulatory body or agency with which Correspondent is associated and/or by which it is regulated. Ridge will, at the request of Correspondent, furnish Correspondent with any necessary information and data contained in books and records kept by Ridge and not otherwise reasonably available to Correspondent if such information is required in connection with the preparation and filing of such reports by Correspondent. 6. Making, maintaining and filing reports and records required to be kept by Correspondent by the Currency and Foreign Transactions Reporting Act of 1970 (the “Currency Act”), and the regulations promulgated thereunder (provided, however, that the foregoing shall not affect Ridge’s obligations to make, maintain and file reports and records required to be kept by Ridge by the Currency Act). 7. Making, maintaining and filing reports and records required of Correspondent by the Bank Secrecy Act (the “Bank Secrecy Act”), the U.S.A. Patriot Act (the “Patriot Act”), and the regulations promulgated thereunder, and other Applicable Laws and Rules relating to anti-money laundering (“AML”) activities, including, without limitation, (i) currency transaction reports (“CTRs”), (ii) currency or monetary instrument reports (“CMIRs”),(iii) suspicious activity reports (“SARs”), and (iv) foreign bank and financial account reports (“FBFARs”) (provided, however, that the foregoing shall not affect Ridge’s obligations to make, maintain and file reports and records required of Ridge by the Applicable Laws and Rules).Notwithstanding the foregoing, Ridge reserves the right, exercisable in its sole and exclusive discretion, to prepare and file such reports on behalf of Correspondent.In the event that Ridge undertakes to prepare or file such reports, Correspondent acknowledges that Ridge does not assume any reporting responsibilities of Correspondent nor is Correspondent relieved of any of its reporting obligations. 8. Verification of the name or address of any Account. 9. Verification of the authority of, or changes in the identity or address, of any person holding any power of attorney over any Account. 10. Verification of the validity of, or proper authorization for, any orders or instructions received by Ridge from Correspondent or from any Customer in connection with an Account. 11. Obtaining and verifying new account information, and ensuring that such infor­ma­tion meets the requirements of the Applicable Laws and Rules, including, without limitation, any requirements of the Bank Secrecy Act, the Patriot Act, and the regulations promulgated thereunder. 12. Maintaining a record of all personal and financial information concerning any Account and all orders received by Correspondent therefrom, and maintaining all documents and agreements executed by any Account. 13. Compliance with the reporting, disclosure and record keeping requirements of the Employee Retirement Income Security Act of 1974 (“ERISA”), and the regulations promulgated thereunder. 14. Compliance by Correspondent with thestatutes,rules and regulations administered by the Office of Foreign Assets Control (“OFAC”), which prohibit, among other things, engaging in financial transactions with certain sanctioned or embargoed countries and foreign nationals (provided, however, that the foregoing shall not affect Ridge’s obligations to comply with the statutes, rules and regulations administered by OFAC). C. Exclusive Clearing Arrangement Except as otherwise provided in this Section II.C, Correspondent agrees that, commencing on the Live Date and for the term of this Agreement, Broadpoint Capital , Inc. shall introduce its equity securities business and Broadpoint Securities, Inc. shall introduce its mortgage securities-related business, as those businesses generally exist as of the date of this Agreement, to Ridge and all transactions in securities within such businesses shall be cleared exclusively through Ridge, unless and except tothe extent that: (1)Ridge agrees in writing otherwise; or (2) Ridge has rejected a pro­posedAccount or has declined to execute or clear a particular transaction in an Account.The exclusive clearing arrangement described in this paragraph shall not extend or apply to new business to the extent resulting from a material merger, acquisition or business combination involving Correspondent. Ridge acknowledges and agrees to Broadpoint Capital , Inc.’s existing clearing relationship with First Clearing Corporation with respect to a limited number of retail accounts.Ridge acknowledges and agrees toBroadpoint Securities, Inc.’s existing clearing relationship with Bear Stearns with respect to a limited number of accounts of employees (or relatives and friends of employees) of Broadpoint Securities, IncIn the event that any transaction is cleared through any other firm, nothing herein shall be construed as a waiver by Ridge of the foregoing requirement nor an agreement by Ridge to assume any obligations or liabilities arising from any such transaction. III.OPENING AND SUPERVISION OF ACCOUNTS A. Account Documentation Correspondent shall be solely and exclusively responsible for obtaining, verifying and maintaining all required information and the identity and address of each potential Customer, including, without limitation, any customer identification information required by the Applicable Laws and Rules, including, without limitation, the Bank Secrecy Act or the Patriot Act, and any regulation(s) promulgated thereunder.Correspondent shall be responsible for the main­tenance and retention of all account applications, and Correspondent hereby acknowledges its obligation to retain account applications in an easily-accessible place in accordance with the Applicable Laws and Rules and agrees to provide the original application to Ridge by overnight delivery within 24 hours of a request from Ridge.All account documentation shall be on the forms provided by Ridge for that purpose, or, alternatively, prepared by Correspondent at its expense and pre-approved in writingby Ridge (which approval will not be unreasonably withheld), ineither case in a format compatible with Ridge’s computerized accounting and records maintenance systems.In accordance with Ridge’s procedures, Correspondent shall notify Ridge promptly of any changes or corrections in any information, instructions or doc­uments previously forwarded to Ridge.Correspondent shall be solely and exclusively responsible for obtaining, updating, and maintaining current and correct customer addresses and other customer information, and Ridge may for all purposes rely, without verification, on the accuracy of such addresses and all other information and docu­ments furnished by Correspondent to Ridge regarding any Customer Account.Correspondent shall be solely and exclusively responsible for complying with the requirements of Rule 15g-9 under the 1934 Act, if applicable.Correspondent shall also promptly furnish Ridge with such addi­tional information or documentation as Ridge may request from time to time. B. Knowledge of Customer and Customer’s Investment Objectives Correspondent shall be solely and exclusively responsible through a general partner, a prin­cipal executive officer or a person designated for supervisory responsibilities to use due diligence to learn the essen­tial facts relative to every Customer and Account, every order for any Account, and every person holding power of attorney over any Account, and to super­vise diligently all Accounts and their handling by Correspondent’s registered representatives so as to be in compliance in all material respects with all Applicable Laws and Rules.The preparation or possession by Ridge for Correspondent of surveillance records, exception reports or other similar data shall not obligate Ridge to establish policies, practices or procedures relating to such materials.Correspondent shall be solely and exclusively responsible for ensuring that the Customers are not minors and do not otherwise lack the capacity to enter into a contract and are not prohibited from opening a securities account under the Applicable Laws and Rules.Correspondent shall implement and enforce policies and procedures reasonably designed to ensure that (i) the Customer is the individual or entity it represents itself to be, (ii) the funds and securities in any Account do not come from a prohibited source under the Applicable Laws and Rules, and (iii) the Customer or its Customer Account(s) are not established or maintained for a prohibited purpose under the Applicable Laws and Rules. C. Acceptance of Accounts Each Customer Account and Proprietary Account accepted and approved by Correspondent shall be subject to acceptance by Ridge (which shall not be construed to require any due diligence on the part of Ridge).Correspondent shall not approve any Customer Account unless all information required in Section III.A. of this Agreement has been received and due diligence as set forth in Section III.B. of this Agreement has been performed by Correspondent.Ridge reser­ves the absolute right, exer­cisable in its sole and exclusive discretion acting in good faith, without prior notice to Correspondent or to the Customer, to reject any account that Correspondent may offer as an Account, or to terminate any account previously accepted by it as an Account.Without limiting the generality of any of the foregoing, Ridge will be under no obligation to accept any Customer Account as to which any documentation or information required to be submitted to Ridge or maintained by Correspondent pursuant to Sections III.A. and III.B. of this Agreement is incomplete.No action taken by Ridge or any of its employees, including, without limitation, clearing a trade in any Account, shall be deemed to be or shall constitute acceptance of such Customer Account.Without limiting the generality of any of the foregoing, in the event that any information or documentation requested by Ridge regarding a Customer Account is not promptly provided to Ridge, Ridge may, without prior notice to Correspondent or to the Customer, reject or terminate such account as a Customer Account or refuse to execute or clear any further transactions therein.If Ridge nevertheless accepts or continues to execute or clear transactions in such Customer Account, it shall not be deemed a waiver of Ridge’s right to receive such information or documentation or to later terminate or refuse to execute or clear transactions in such Customer Account. D. Supervision of Orders and Accounts Correspondent shall be solely and exclusively responsible for the conduct and supervision of the Accounts and all transactions therein and their compliance with the Applicable Laws and Rules.Correspondent’s responsibilities shall include, without limitation, the following: 1. selecting, training, and supervising all personnel of Correspondent who open, approve, authorize or accept orders or transactions in the Accounts; 2. establishing written procedures for the conduct of the Accounts and ongoing review of all transactions in Accounts, and maintaining qualified compliance and supervisory personnel to implement such procedures; 3. knowing the investment objectives of each Customer and determining the suitability of all transactions in the Accounts; 4. ensuring that there is a reasonable basis for any recommendations made by Correspondent to Customers; 5. determining the appropriateness of the frequency of trading in an Account; 6. determining that each transaction in an Account has been duly authorized; 7. timely forwarding instructions from the Customer to Ridge, and authenticating any such instructions; 8. obtaining and maintaining all documents necessary for the performance of Correspondent’s responsibilities under this Agreement and retaining such documents inaccordance with the Applicable Laws and Rules; 9. complying, to the extent applicable, with the “three quote rule” as set forth by the NASD when functioning as an executing broker; 10. complying with all “Blue Sky” requirements applicable to Correspondent with respect to any order or transaction in an Account; and 11. informing Ridge of the location of the securities which are the subject of any order transmitted to Ridge for execution so that Ridge may comply with the Applicable Laws and Rules. E. The AML Program 1. Correspondent shall develop, implement and enforce written AML policies and procedures (the “AML Program”), reasonably designed to ensure compliance with the requirements of the Applicable Laws and Rules relating to AML, including, without limitation, the Bank Secrecy Act, the Patriot Act, theregulations promulgated thereunder, and the statutes, rules and regulations administered by OFAC.The AML Program shall cover, among other things, (i) the identification and verification of prospective Accounts (Patriot Act, § 326), (ii) the identification of the source(s) of funds and securities in prospective Accounts, (iii) the identification,monitoring and reporting of suspicious activities, (iv) responses to requests for documents and information from law enforcement authorities, (v) prohibitions on the opening, maintaining, administering or managing of accounts on behalf of prohibited entities (such as, for example, foreign “shell banks”), and (vi) special due diligence procedures for Accounts involving non-U.S. persons (such as, for example, Accounts held directly or indirectly by foreign banks).The AML Program shall be developed, implemented and enforced by a qualified compliance officer designated by Correspondent for such purposes.The AML Program shall be reviewed and approved in writing by a member of senior management of Correspondent.Notwithstanding the foregoing, Ridge reserves the absolute right, without prior notice to Correspondent or to the Customer, to freeze or block assets in any Account, or terminate any Account which, in the sole discretion of Ridge acting in good faith, may violate or may cause a violation of the Bank Secrecy Act, the Patriot Act, or any other AML provision, or statute, rule or regulation administered by OFAC. Correspondent shall certify annually to Ridge that it is in compliance with this Section III.E. and that has implemented and enforced the AML Program. 2. Ridge acknowledges the following AML obligations under Applicable Laws and Rules: a.Anti-Money Laundering Programs Ridge acknowledges its obligation, to the extent applicable, to establish an AML program that includes, among other things: (i) the development of internal AML policies; procedures and controls; (ii) the designation of an AML compliance officer; (iii) an ongoing AML employee training program; and (iv) an independent audit function to test the AML program.(Patriot Act, § 352 and SRO rules). b.Reporting of Suspicious Activities By Securities Brokers and Dealers;Investment Company Study Ridge acknowledges its obligation, to the extent applicable, to monitor and report suspicious activities, and to prepare and submit SARs in accordance with 31 U.S.C. 5318(g).(Patriot Act, § 356). c.Special Due Diligence for Correspondent Accounts and Private Banking Accounts i.Ridge acknowledges its obligation, to the extent applicable, to conduct enhanced due diligence in connection with “correspondent accounts” held by foreign banks operating under: (i) an offshore banking license; or (ii) a banking license issued by a foreign country that has been designated as non-cooperative with international AML principles or procedures by an intergovernmental group or organization of which the United States is a member, with which designation the United States representative to the group or organization concurs, or by the Secretary of the Treasury as warranting special measures due to AML concerns.This “enhanced due diligence” includes, among other things, reasonable steps: (i) to ascertain the identity of each of the owners of the foreign bank, and the nature and extent of the ownership interest of each such owner; (ii) to conduct enhanced scrutiny of such accounts to guard against money laundering and report suspicious transactions; and (iii) to ascertain whether such foreign bank provides correspondent accounts to other foreign banks and, if so, the identity of those foreign banks and related due diligence information. (Patriot Act, § 312(a)(2)(A) and (B)). ii.Ridge acknowledges its obligation, to the extent applicable, to conduct enhanced due diligence in connection with “private banking accounts” held by non-United States persons.This “enhanced due diligence” includes, among other things, reasonable steps: (i) to ascertain the identity of the nominal and beneficial owner(s) of, and the source of funds deposited into, any “private banking account” as needed to guard against money laundering and report suspicious transactions; and (ii) to conduct enhanced scrutiny of any “private banking account” that is requested or maintained by or on behalf of a senior political figure, or any immediate family member or close associate of a senior political figure, that is reasonably designed to detect and report transactions that may involve the proceeds of foreign corruption. (Patriot Act, § 312(a)(3)(A) and (B)). d.Forfeiture of Funds in United States Interbank Accounts Ridge acknowledges its obligation, to the extent applicable, to obtain and review certifications and re-certifications from each Account held by a foreign bank that identify:(i) the owner(s) of such foreign bank; and (ii) the name and address of a person who resides in the United States and is authorized to accept service of legal process for records regarding the
